Mr. Justice Lipscomb
delivered the opinion of the court.
This case has been held under advisement from the last term of the court, for the purpose of obtaining, if possible, the concurrence of a majority of the court in the principles that should govern our decision; i but we have been unable to agree satisfactorily on the grounds of our judgment. We all, however, concur in the result that the judgment should be affirmed. In consequence of the considerations expressed, if we were each to give our opinions seriatim, no principle would be settled as authority; none, therefore, will be given. The judgment is affirmed.